                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                   3:19-cv-321-RJC
                              (3:14-cr-217-RJC-DCK-1)

ALVIN JAKELYN WILLIAMS,                               )
                                                      )
                       Petitioner,                    )
                                                      )
vs.                                                   )              ORDER
                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
                  Respondent.                         )
_______________________________________               )

       THIS MATTER is before the Court on Petitioner’s pro se Motion to Vacate, Set Aside or

Correct Sentence under 28 U.S.C. § 2255. (Doc. No. 1).

       I.      BACKGROUND

       The Criminal Complaint in Petitioner’s case charges conspiracy to distribute and to possess

with intent to distribute at least 280 grams of cocaine base. (3:14-cr-217, Doc. No. 1). He was

charged by Bill of Information with two counts of possession with intent to distribute cocaine base

in violation of 21 U.S.C. §§ 841(a), (b)(1)(C). (Id., Doc. No. 13). Petitioner signed written Waivers

of Preliminary Hearing, (Id., Doc. No. 7), Speedy Trial, (Id., Doc. No. 11-1), and Indictment by a

Grand Jury, (Id., Doc. Nos. 11-1, 19).

       The Government filed an Information Pursuant to 21 U.S.C. § 851 informing Petitioner of

its intent to pursue an enhanced sentence based on a prior North Carolina conviction for possession

of a schedule VI controlled substance. (Id., Doc. No. 14).

       Petitioner pled guilty to both counts in exchange for charging concessions by the

Government. See (Id., Doc. No. 16 at 1). In a written Plea Agreement, Petitioner acknowledged

that each of the charges ordinarily carries a sentence of not more than 20 years’ imprisonment and


                                                 1
three years of supervised release, but that he faces up to 30 years’ imprisonment and six years of

supervised release pursuant to a valid § 851 enhancement:

               In this case, the Government has filed information regarding one or more
        prior felony drug convictions pursuant to 21 U.S.C. 851. The Defendant
        stipulates, agrees, and affirms that the conviction referenced in that
        information is a valid predicate prior felony conviction under 21 U.S.C. 851,
        and that the Defendant has no challenge to the same. Thus, Defendant is facing a
        mandatory statutory sentence of no more than thirty (30) years for Counts One and
        Two.

(Id., Doc. No. 16 at 2) (emphasis added).

        The Government agreed to withdraw the § 851 enhancement if Petitioner was found to be

a career offender pursuant to U.S. Sentencing Guidelines § 4B1.1. (Id., Doc. No. 16 at 2).

        Petitioner acknowledged that the advisory Sentencing Guidelines apply to determine the

sentence, that the sentence had not yet bee determined, that “any estimate of the likely sentence is

a prediction rather than a promise,” and that the Court would not be bound by any of the parties’

recommendations or agreements. (Id., Doc. No. 16 at 2). The parties agreed to jointly recommend,

inter alia, a finding that “the total amount of cocaine base (“crack cocaine”) that was known or

reasonably foreseeable by the Defendant was at least twenty-eight (28) grams but less than one

hundred and twelve (112) grams.” (Id., Doc. No. 16 at 2).

        In the Plea Agreement, Petitioner acknowledged the rights he was waiving by pleading

guilty including the right to be tried by a jury, to be assisted by an attorney at trial, to confront and

cross-examine witnesses, and not to be compelled to incriminate himself (Id., Doc. No. 16 at 5).

Petitioner specifically agreed to waive his appellate and post-conviction rights except for claims

of prosecutorial misconduct and ineffective assistance of counsel. (Id., Doc. No. 16 at 5).

        In the Plea Agreement, Petitioner stipulated that he read and understood the Factual Basis

attached to the Plea Agreement that provides:



                                                   2
              On or about December 23, 2013, … Defendant Alvin Jakelyn WILLIAMS
       sold approximately 8 grams of cocaine base (“crack cocaine”) to a confidential
       informant (“CI”) under law enforcement supervision. The transaction was
       recorded.

              On or about January 8, 2014, … Defendant WILLIAMS sold approximately
       20 grams of cocaine base and 5 grams of other cocaine to the CI under law
       enforcement supervision. The transaction was recorded.

(Id., Doc. No. 15 at 1) (emphasis added).

       Petitioner agreed that the Factual Basis “may be used by the Court and the United States

Probation Office without objection by [Petitioner] to determine the applicable advisory guideline

range or the appropriate sentence under 18 U.S.C. § 3553(a), unless the Factual Basis itself notes

that Defendant’s right to object to a particular fact(s) was explicitly reserved.” (Id., Doc. No. 16 at

4). The Factual Basis contains no such objections. (Id., Doc. No. 15 at 1).

       A Rule 11 hearing came before Magistrate Judge David Cayer on November 13, 2014.

Petitioner stated in open court during a lengthy and thorough colloquy that his plea was knowingly

and voluntarily entered. See (Id., Doc. Nos. 17, 63). Petitioner acknowledged that he faced an

enhanced sentence of up to 30 years’ imprisonment for each count pursuant to the § 851

enhancement and that the agreed amount of cocaine base that was reasonably foreseeable to

Petitioner was at least 28 grams but less than 112 grams. (Id., Doc. No. 63 at 3, 9). Petitioner stated

that he had enough time to discuss the charges and any possible defense to the counsel, that he was

satisfied with his attorney’s services, and that he had no questions or statements at that time. (Id.,

Doc. No. 63 at 13).

       The Presentence Investigation Report (“PSR”) calculated the base offense level as 24

pursuant to 21 U.S.C. § 841(a)(1) and the relevant amount of crack cocaine, between 28 and 112

grams. (Id., Doc. No. 26 at ¶ 17). However, Petitioner qualifies as a career offender and therefore

the offense level is 34. (Id., Doc. No. 26 at ¶ 23). Three levels were deducted for acceptance of


                                                  3
responsibility, resulting in a total offense level of 31. (Id., Doc. No. 26 at ¶¶ 24-26). Petitioner had

22 criminal history points and two points were added because Petitioner committed the instant

offense while he was under a criminal justice sentence. (Id., Doc. No. 26 at ¶¶ 47-48). This resulted

in a criminal history score of 24 and a criminal history category of VI, which is also the criminal

history category for career offenders. (Id., Doc. No. 26 at ¶ 49). The resulting advisory guideline

range was 188 to 235 months’ imprisonment. (Id., Doc. No. 26 at ¶ 90). However, because the

Plea Agreement called for the Government’s withdrawal of the § 851 enhancement if Petitioner

qualifies as a career offender, the advisory range is 151 to 188 months’ imprisonment. (Id., Doc.

No. 62 at ¶¶ 91-92).

       Petitioner’s counsel filed Objections to the PSR, primarily arguing that the career offender

enhancement was based on a North Carolina conviction for assault with a deadly weapon inflicting

serious injury (“ADWISI”) that should not count as career offender predicate pursuant to Johnson

v. United States, 135 S.Ct. 2551 (2015). (Id., Doc. No. 25).

       A pro se “Change of Attorney” signed by Petitioner was docketed on December 3, 2015,

while the case was awaiting sentencing. (Id., Doc. No. 28). A hearing on the matter came before

Judge Cayer on January 20, 2016 at which Petitioner expressed dissatisfaction with counsel’s

handling of objections to the draft PSR with regards to the career offender finding. Petitioner

explained at the hearing that he was frustrated with counsel, that they had discussed the case with

her, and that he wanted to proceed with her assistance in the case. (Id., Doc. No. 64 at 5-6). The

Court acknowledged that it appeared a miscommunication had occurred between Petitioner and

counsel, and allowed counsel to stay on the case after Petitioner confirmed that he was comfortable

having her as his lawyer. (Id., Doc. No. 64 at 6).




                                                   4
       The sentencing hearing came before the Court on March 2, 2016. Petitioner expressed

dissatisfaction with counsel, objected to the drug amount, objected to the criminal history

calculation, and requested a downward departure. (Id., Doc. No. 67 at 1-4). The Court found that

counsel was prepared to proceed on numerous objections on Petitioner’s behalf and that the case

was teed up. (Id., Doc. No. 67 at 9). The parties presented their arguments, including the Johnson

issue, and the Government acknowledged that an exception to the appellate waiver on that issue

may be appropriate. (Id., Doc. No. 67 at 20-22). The Court continued the sentencing hearing in

light of that significant disputed issue. (Id., Doc. No. 67 at 23).

       The Government subsequently filed a Notice excepting the Johnson issue from Petitioner’s

appellate waiver and the Court continued the sentencing hearing. (Id., Doc. Nos. 33, 38).

       A second pro se Change of Attorney was docketed on May 27, 2016, (Id., Doc. No. 34),

and Petitioner also moved to withdraw his guilty plea, (Id., Doc. No. 35). The Court denied the

Motions because he is represented by counsel and because the sentencing hearing was postponed

due to a pending appeal, Fourth Circuit Case No. 15-4685. (Id. at 43).

       Petitioner then filed a pro se Motion seeking dismissal of the criminal case due to counsel’s

“Malfeasance, Mal-practice & Mis-conduct.” (Id., Doc. No. 44). Counsel filed a Motion explaining

that Petitioner had again expressed his dissatisfaction with counsel and asking the Court to appoint

new counsel for Petitioner. (Id., Doc. No. 45). A hearing came before Magistrate Judge David

Keesler on October 17, 2017. Counsel explained that she and Petitioner had spoken subsequent to

the Motions’ filing and he said that he wanted to keep counsel on his case. (Id., Doc. No. 65 at 6).

Petitioner expressed frustration at his long pre-sentencing detention but stated that he wanted to

keep the same lawyer on his case. (Id., Doc. No. 65 at 6-10). The Court accordingly denied

Petitioner’s Motion. (Id., Doc. No. 65 at 47).



                                                   5
       Petitioner’s lawyer filed yet another Motion for Inquiry into Status of Counsel on March

15, 2018, explaining that Petitioner had again requested a new attorney. (Id., Doc. No. 49). In an

Amended Motion, counsel explained that there had been a complete breakdown in communication

and that she would be unable to proceed effectively in the case. (Id., Doc. No. 50).

       In March 2018, the parties filed supplemental arguments about Petitioner’s career offender

designation and conceded that the case was ripe for sentencing. See (Id., Doc. Nos. 52, 53).

       The continued sentencing hearing came before the Court on March 21, 2018. The Court

first addressed Petitioner’s dissatisfaction with counsel. Petitioner explained he did not want

counsel representing him because Petitioner “[is] not in Ms. Mimms’s best interest” and that she

was “not really doing no case law or really trying to help [his] defense.” (Id., Doc. No. 68 at 4).

He explained that she “waived all [his] rights which led [him] to a forced plea to sign [him] over

to Career Offender status with no defense on [Petitioner’s] part.” (Id., Doc. No. 68 at 4). When the

Court noted that Petitioner entered into a knowing and voluntary guilty plea, Petitioner stated that

he “was not fully aware of what it is [he] was getting into at the moment that occurred.” (Id., Doc.

No. 68 at 4). The Court noted that it had been reading everything Petitioner had been filing and

had presided over the matter for quite some time and was aware of the diligence exerted in this

case, and that it “[did not] believe anybody could have done a better job than has been done.” (Id.,

Doc. No. 68 at 5-6). While the Court was sympathetic to Petitioner’s concerns, it “[did not] hear

anything that would convince [it] that [Petitioner] would be better represented by anybody else.”

(Id., Doc. No. 68 at 6). The Court denied the Motion, finding that no breakdown in communication

that would affect the effectiveness of the representation had occurred. (Id., Doc. No. 68 at 6).

       Petitioner was provided the opportunity to address the Court about his concerns with

counsel and he raised the following: waiver of a preliminary hearing; waiver of a detention hearing;



                                                 6
refusal to file a suppression motion; waiver of grand jury/speedy trial; presentation of a plea offer

without sharing discovery with Petitioner; failure to object to the § 851 notice; waiver of

indictment; providing inaccurate information about the date the indictment was filed; providing

him a bill of information that had been tampered with; failure to address evidence tampering;

allowing him to be incarcerated for 43 months without sentencing. (Id., Doc. No. 68 at 31).

Petitioner claimed that counsel’s alleged ineffective assistance forced him to take a plea that gave

the United States the “greenlight” to have him enhanced as a career offender without any objection.

(Id., Doc. No. 68 at 31).

       The Court then addressed the parties’ arguments about Petitioner’s status as a career

offender and concluded that Petitioner does, indeed qualify as a career offender based, in part, on

his ADWISI conviction.

       The Government argued that Petitioner’s actions called into question his acceptance of

responsibility and argued that an upper variance should be imposed. (Id., Doc. No. 68 at 31-35).

Counsel asked for a sentence at the low end of the advisory guidelines and explained that

Petitioner’s actions were due to his lack of understanding of the legal issues, some of the pleadings,

and the docket sheet. (Id., Doc. No. 68 at 36).

       The Court considered the relevant factors including Petitioner’s “extraordinary” criminal

history and granted the Government’s request for an upward variance to a range of 77 to 96

months’ imprisonment. (Id., Doc. No. 68 at 39). The Court found that a sentence of 120 months’

imprisonment was sufficient, but not greater than necessary, to accomplish the § 3553(a) factors

including the need to reflect the seriousness of the offense, to promote respect for the law, just

punishment, adequate deterrence, and “most importantly in this case, to protect the public from

further crimes of the defendant.” (Id., Doc. No. 68 at 41).



                                                  7
        On direct appeal, Petitioner argued that the Court erred by: (1) denying his requests for

new counsel; and (2) granting the Government’s request for an upward variance sentence and

denying Petitioner’s request for a downward variance sentence. While Petitioner did not expressly

raise a claim of ineffective assistance of counsel, he discussed, at length, the burden for brining an

ineffective assistance of counsel claim on direct appeal. The Government filed a Motion to Dismiss

the appeal, arguing that Petitioner’s claims are barred by his appellate waiver and that his

ineffective assistance claims should be dismissed because they are not conclusively established on

the face of the record. The Fourth Circuit affirmed. United States v. Williams, 753 Fed. Appx. 167

(4th Cir. 2019). It found that Petitioner’s second claim about the sentencing variance, “falls

squarely within the scope of the appeal waiver.” Id. at 168. The Court concluded that Petitioner’s

first claim about the requests for new counsel fall outside the scope of the appellate waiver, but

that the claim is meritless. On each occasion Petitioner sought new counsel or complained about

counsel’s effectiveness, “the court adequately inquired into [Petitioner’s] concerns and correctly

determined that the communication breakdown was not so great as to prevent an adequate

defense.” Id. at 169. The Court declined to address ineffective assistance of counsel and noted that

Petitioner should raise this claim, if at all, in a § 2255 petition because ineffective assistance was

not conclusively established on the appellate record. Id. at 169. The United States Supreme Court

denied certiorari on March 25, 2019. Williams v. United States, 139 S.Ct. 1399 (2019).

       Petitioner filed the instant § 2255 Motion to Vacate on July 8, 2019. (Doc. No. 1). He

essentially argues that his plea is involuntary based on ineffective assistance of trial counsel. He

claims that counsel (renumbered): (1) failed to apprise him of his rights and waived his rights to a

preliminary hearing, a speedy trial, and indictment by the grand jury; (2) induced his guilty plea

through promises of a lenient sentence; (3) inaccurately calculated the drug quantity and failed to



                                                  8
correct that error; and (4) failed to explain the § 851 enhancement, the U.S. Sentencing Guidelines,

and the full sentencing consequences of the guilty plea to Petitioner.

       II.     STANDARD OF REVIEW

       A federal prisoner claiming that his “sentence was imposed in violation of the Constitution

or the laws of the United States, or that the court was without jurisdiction to impose such sentence,

or that the sentence was in excess of the maximum authorized by law, or is otherwise subject to

collateral attack, may move the court which imposed the sentence to vacate, set aside or correct

the sentence.” 28 U.S.C. § 2255(a).

        “[A] guilty plea constitutes a waiver of all nonjurisdictional defects, including the right to

contest the factual merits of the charges.” United States v. Willis, 992 F.2d 489, 490 (4th Cir. 1993).

Thus, after a guilty plea, a defendant may not “raise independent claims relating to the deprivation

of constitutional rights that occurred prior to the entry of the guilty plea.” Blackledge v. Perry, 417

U.S. 21, 29-30 (1974). Rather, he is limited “to attacks on the voluntary and intelligent nature of

the guilty plea, through proof that the advice received from counsel was not within the range of

competence demanded of attorneys in criminal cases.” Id.

       The Sixth Amendment to the U.S. Constitution guarantees that in all criminal prosecutions,

the accused has the right to the assistance of counsel for his defense. See U.S. Const. Amend. VI.

To show ineffective assistance of counsel, Petitioner must first establish deficient performance by

counsel and, second, that the deficient performance prejudiced him. See Strickland v. Washington,

466 U.S. 668, 687-88 (1984). The deficiency prong turns on whether “counsel's representation

fell below an objective standard of reasonableness ... under prevailing professional norms.” Id. at

688. A reviewing court “must apply a ‘strong presumption’ that counsel’s representation was

within the ‘wide range’ of reasonable professional assistance.” Harrington v. Richter, 562 U.S. 86,



                                                  9
104 (2011) (quoting Strickland, 466 U.S. at 689). The Strickland standard is difficult to satisfy in

that the “Sixth Amendment guarantees reasonable competence, not perfect advocacy judged with

the benefit of hindsight.” See Yarborough v. Gentry, 540 U.S. 1, 8 (2003). The prejudice prong

inquires into whether counsel’s deficiency affected the judgment. See Strickland, 466 U.S. at 691.

A petitioner must demonstrate “a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Id. at 694. In considering the

prejudice prong of the analysis, a court cannot grant relief solely because the outcome would have

been different absent counsel’s deficient performance, but rather, it “can only grant relief under .

. . Strickland if the ‘result of the proceeding was fundamentally unfair or unreliable.’” Sexton v.

French, 163 F.3d 874, 882 (4th Cir. 1998) (quoting Lockhart v. Fretwell, 506 U.S. 364, 369 (1993)).

Under these circumstances, the petitioner “bears the burden of affirmatively proving prejudice.”

Bowie v. Branker, 512 F.3d 112, 120 (4th Cir. 2008). If the petitioner fails to meet this burden, a

reviewing court need not even consider the performance prong. Strickland, 466 U.S. at 697.

       The Sixth Amendment right to the assistance of counsel during criminal proceedings

extends to the plea-bargaining process. See Missouri v. Frye, 566 U.S. 134 (2012). Thus, criminal

defendants are “entitled to the effective assistance of competent counsel” during that process.

Lafler v. Cooper, 566 U.S. 156, 162 (2012) (internal quotation marks omitted); Merzbacher v.

Shearin, 706 F.3d 356, 363 (4th Cir. 2013). Where a defendant enters his plea upon the advice of

counsel, the voluntariness of the plea depends on whether counsel’s advice was “within the range

of competence demanded by attorneys in criminal cases.” Hill v. Lockhart, 474 U.S. 52, 56 (1985)

(quoting McMann v. Richardson, 397 U.S. 759, 771 (1970)). To satisfy Strickland’s prejudice




                                                10
prong, the defendant must show “there is a reasonable probability that, but for counsel’s errors, he

would not have pleaded guilty and would have insisted on going to trial.” Hill, 474 U.S. at 59.

       Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings . . .” in order to determine whether the petitioner is entitled to any relief on the claims

set forth therein. After examining the record in this matter, the Court finds that the arguments

presented by Petitioner can be resolved without an evidentiary hearing based on the record and

governing case law. See Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970). The Court has

also determined that it can rule on the merits of the § 2255 Motion to Vacate without a response

from the Government.

       III.    DISCUSSION

       Petitioner’s contentions that his plea was involuntary due to ineffective assistance of

counsel are conclusively refuted by the record.

       Before accepting a guilty plea, a district court must conduct a plea colloquy in which it

informs the defendant of, and determines if the defendant comprehends, the nature of the charge

to which he is pleading guilty, the maximum possible penalty he faces, any mandatory minimum

penalty, and the rights he is relinquishing by pleading guilty. Fed. R. Crim. P. 11(b)(1); United

States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991). The court must also ensure that the plea is

supported by an independent factual basis and is not the result of force, threats, or promises outside

the plea agreement. Fed. R. Crim. P. 11(b)(2), (3).

       Magistrate Judge Cayer complied with Rule 11 by asking Petitioner, under oath, whether

he understood the nature of the charges, his sentencing exposure, and the consequences of his plea

including the rights he was waiving by pleading guilty. Petitioner stated that he understood and



                                                  11
specifically agreed to waive his appellate and collateral rights except for claims of prosecutorial

misconduct and ineffective assistance of counsel. The plea was supported by a written Factual

Basis that Petitioner read and understood. He pled guilty without any promises, threats, or

coercion. Petitioner further stated that he was satisfied with his lawyer’s services. Petitioner’s

freely and voluntarily entered guilty plea thus waived all non-jurisdictional defects.

       Petitioner’s present self-serving allegations that his plea was not knowingly and voluntarily

entered are conclusively refuted by the record, including his own sworn statements, and are

rejected. Blackledge v. Allison, 431 U.S. 63, 74 (1977) (“Solemn declarations in open court carry

a strong presumption of verity. The subsequent presentation of conclusory allegations unsupported

by specifics is subject to summary dismissal, as are contentions that in the face of the record are

wholly incredible.”); see, e.g., United States v. Lemaster, 403 F.3d 216, 221–22 (4th Cir. 2005).

       First, Petitioner contends that counsel failed to apprise him of his rights and waived his

rights to a preliminary hearing, a speedy trial, and indictment by the grand jury. These claims are

conclusively refuted by the record. Petitioner’s Initial Appearance occurred on September 19,

2014, at which time Petitioner requested counsel, which was granted. See (3:14-cr-217, Doc. No.

4). While represented by counsel, Petitioner waived in writing a Preliminary Hearing, (Id., Doc.

No. 7), Speedy Trial, (Id., Doc. No. 11-1), and Indictment by a Grand Jury, (Id., Doc. Nos. 11-1,

19). Petitioner’s unsupported and self-serving contentions that counsel waived all his rights

without his consent or knowledge are rejected.

       Second, Petitioner contends that counsel induced his guilty plea through promises of a

lenient sentence. This claim is conclusively refuted by the written Plea Agreement, which

Petitioner signed, and his statements under oath at the Rule 11 hearing. Specifically, Petitioner

acknowledged that his sentence had not yet been determined, that his maximum sentence was 30



                                                 12
years with the § 851 enhancement, that he may be found to qualify for the career offender

enhancement, that the Court had not yet determined his sentence, and that any sentencing estimates

was a prediction, not a promise. (Id., Doc. No. 16 at 2). Even if counsel estimated that Petitioner

would receive a relatively lenient sentence, the written Plea Agreement and the Magistrate Judge’s

statements at the Rule 11 hearing disabused him of any notion that such a sentence was guaranteed.

He knowingly and voluntarily pled guilty with full knowledge of its consequences including a

possible sentence of up to 30 years for each count.

        Third, Petitioner contends that the drug amounts contained in the Plea Agreement and

Factual Basis are inaccurately calculated and that he only pled guilty on counsel’s assurance that

the drug quantity error would be corrected. Petitioner specifically agreed in the written Plea

Agreement that the drug quantity attributed to him would be at least 28 grams of cocaine base. He

acknowledged in the written Plea Agreement and in open court during the Rule 11 hearing that he

read and understood the written Factual Basis, which also included a drug amount of 28 grams of

cocaine base. He explicitly waived any objection to the facts contained in that document absent

explicit notation of such objection in the Factual Basis, of which there are none. (Id., Doc. No. 15

at 1); (Id., Doc. No. 16 at 4); (Id., Doc. No. 63 at 3, 9). Petitioner’s present allegations of ineffective

assistance are unsupported and contrary to his sworn statements. They will therefore be rejected.

        Finally, Petitioner contends that counsel failed to explain the § 851 enhancement, the U.S.

Sentencing Guidelines, and the full sentencing consequences of the guilty plea to him. These

unsupported allegations are conclusively refuted by the written Plea Agreement, Factual Basis,

and Petitioner’s sworn statements at the Rule 11 hearing. Petitioner acknowledged that counsel

discussed the sentencing guidelines with him, that he understood his sentencing exposure, and that

the Government sought a § 851 enhancement that is valid, but would be waived if he qualified as



                                                    13
a career offender, which came to pass. Petitioner further stated at the Rule 11 hearing, at which all

the foregoing were addressed, that he had adequate time to confer with counsel and that he was

satisfied with her representation. Petitioner’s present claims are conclusively refuted by the record

and will be rejected.

          The Court also rejects any suggestion that Petitioner was prejudiced by counsel’s allegedly

deficient performance. Petitioner, who received benefits including charging concessions from the

Government by pleading guilty, has failed to demonstrate a reasonable probability that he would

have pled not guilty and proceeded to trial but for counsel’s allegedly deficient performance.

          Petitioner’s present claims of ineffective assistance of counsel and involuntary plea were

waived by Petitioner’s knowing and voluntary guilty plea, are conclusively refuted by the record,

and Petitioner has failed to establish prejudice. Therefore the § 2255 Motion to Vacate will be

denied.

          IV.    CONCLUSION

          For the foregoing reasons, Petitioner’s § 2255 Motion to Vacate is denied.

          IT IS, THEREFORE, ORDERED that:

          1.     Petitioner’s Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. §

                 2255, (Doc. No. 1), is DENIED.

          2.     IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

                 Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

                 appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

                 (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

                 jurists would find the district court’s assessment of the constitutional claims

                 debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is



                                                  14
denied on procedural grounds, a petitioner must establish both that the dispositive

procedural ruling is debatable and that the petition states a debatable claim of the

denial of a constitutional right).




                           Signed: November 14, 2019




                                     15
